Case: 15-11240     Date Filed: 06/27/2017    Page: 1 of 2


                                                                           [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 15-11240
                            ________________________

                       D.C. Docket No. 1:14-cv-00322-WS-C



ALEIDA JOHNSON,
f.k.a. Aleida Hill, individually and on behalf of all similarly situated individuals,

                                                                   Plaintiff-Appellant,

versus

MIDLAND FUNDING, LLC,

                                                                 Defendant-Appellee.

                            ________________________

                                  No. 15-14116
                            ________________________

                       D.C. Docket No. 1:14-cv-00324-WS-M



JUDY N. BROCK,
individually and on behalf of a class of others similarly situated,
DONALD CUNNINGHAM,

                                                                 Plaintiffs-Appellants,
                Case: 15-11240       Date Filed: 06/27/2017       Page: 2 of 2




versus

RESURGENT CAPITAL SERVICES, L.P.,
LVNV FUNDING, LLC,

                                                                      Defendants-Appellees.

                               ________________________

                     Appeals from the United States District Court
                        for the Southern District of Alabama
                            ________________________

                                       (June 27, 2017)

Before WILSON, MARTIN and HIGGINBOTHAM, ∗ Circuit Judges.

MARTIN, Circuit Judge:

         Our opinion, issued in this matter on May 24, 2016, has now been reversed

by the United States Supreme Court. Our opinion is therefore VACATED, and

this action is remanded to the District Court for reinstatement of the judgment in

favor of Midland Funding, LLC, Resurgent Capital Services, L.P., and LVNV

Funding, LLC, in accordance with the ruling of the Supreme Court.




         ∗
         Honorable Patrick E. Higginbotham, United States Circuit Judge for the Fifth Circuit,
sitting by designation.
                                                2